Citation Nr: 0718646	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for breathing problems 
including chronic obstructive pulmonary disease (COPD) and 
obstructive sleep apnea (OSA) due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to February 
1950 and from November 1950 to September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by which the RO denied, 
inter alia, entitlement to the benefit sought herein.

In December 2005, the veteran presented testimony at a 
hearing before a hearing officer at the RO.  In July 2006, 
the veteran testified at a hearing before the undersigned via 
video teleconference.


FINDING OF FACT

The veteran's breathing problems to include COPD and OSA are 
not shown to be related to his active duty service.


CONCLUSION OF LAW

Breathing problems to include COPD and OSA are not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in April 2004 and June 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  Finally, via the June 2006 letter, he was apprised 
of disability ratings and effective dates as mandated by the 
Court in Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are service personnel records and VA medical treatment 
records.  The veteran has identified no other evidence that 
would be pertinent to his claim.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained and concluded that 
no medical examination is necessary herein.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board's rationale is 
contained in the body of the decision below.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection - in general

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection - asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21-
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1, Part VI, 7.21; DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).

Factual Background 

The veteran's DD Form 214 reflects that he served as a radio 
operator while in the Navy.  The service medical records 
denote no respiratory problems, and exposure to asbestos was 
not mentioned.

A September 2001 VA progress note reflects good air entry 
bilaterally as well as no wheezes, rhonchi, or rales.  
Another September 2001 notation reveals a 35-year smoking 
habit that entailed consumption of one and a half packs of 
cigarettes a day.  Also that month, the veteran reported that 
he had snored for years and that he experienced some daytime 
sleepiness.  

During an unrelated VA examination in December 2001, the 
veteran denied COPD, asthma, shortness of breath, and a 
history of pulmonary emboli.  However, that month, a VA 
physician diagnosed snoring and probable OSA that could be 
related to his hypertension.  The veteran was instructed to 
schedule a sleep study.  

A December 2001 X-ray study of the chest revealed COPD 
without acute cardiopulmonary disease.

In April 2003, probable sleep apnea was diagnosed.

At his December 2005 hearing, the veteran testified that he 
did not recall experiencing any breathing problems in service 
but that he noticed such problems several years thereafter.  
He also indicated that no physician had ever attributed his 
breathing problems to asbestosis.  He stated that he lived 
aboard a ship for some two months while it was being 
repaired.  The testimony intimates that he was exposed to 
asbestos during that time.  He also recounted that he slept 
on a top bunk under pipes that were wrapped in asbestos.  

During his July 2006 hearing, he testified that he slept 
under asbestos-covered pipes.  The ship underwent repairs in 
Japan.  The veteran contended that the removal of insulation 
during repairs caused asbestos exposure.  When asked, he 
indicated that no physician had ever told him that that his 
breathing problems were asbestos related.  He also denied 
having received a diagnosis of asbestosis.  

Discussion

The Board does not question the veteran's testimony regarding 
his residence aboard a Navy ship that was undergoing repairs 
during an era in which asbestos exposure on Navy ships did 
take place.  However, the veteran's assertions in this regard 
are insufficient to support his claim.  The evidence contains 
no medical evidence suggesting that the veteran's COPD and 
OSA are the result of asbestos exposure.  Indeed, the veteran 
has himself testified that he was never told that his 
respiratory disorders were caused by asbestos exposure.  As 
well, the conditions from which he suffers are not ones 
necessarily associated with asbestos exposure.  See M21-1, 
Part VI, para 7.21(a).  Indeed, he has never been diagnosed 
with asbestosis, pleural effusion and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
cancers of the gastrointestinal tract, cancers of the larynx 
and pharynx, or cancers of the urogenital system other than 
possible prostate cancer, which is not associated with 
asbestos exposure.  Furthermore, his service occupation, 
i.e., that of a radio operator, is not one generally linked 
to asbestos-related conditions.  M21-1, Part VI, para 
7.21(b).

There is no presumption of asbestos exposure.  See Dyment, 
supra.  Other than the veteran's assertions, there is no 
evidence that he was exposed to asbestos in service.  In any 
event, there is no evidence that his respiratory conditions, 
COPD and OSA, are related to asbestos exposure, if such did 
indeed occur, or any other incident in service.  Absent a 
nexus between the veteran's claimed respiratory disorders to 
include COPD and OSA and service, service connection for the 
veteran's claimed disability is denied.  38 C.F.R. § 3.303; 
see also VAOPGCPREC 04-00.

The Board observes that the veteran is not shown to be 
competent to render medical diagnoses and opinions upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the Board cannot credit his assertions 
regarding the origins of his claimed disability.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's COPD, OSA, or other respiratory disorder to service 
or to asbestos exposure therein, a medical opinion regarding 
whether the veteran's claimed respiratory disorders are 
directly related to service would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


